Citation Nr: 0507999	
Decision Date: 03/17/05    Archive Date: 03/30/05

DOCKET NO.  01-09 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for degenerative disc 
disease, degenerative joint disease, and a neuromuscular 
disability involving the lumbar spine.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. McBrine, Counsel







INTRODUCTION

The veteran served on active duty from May 1943 to December 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, that denied the veteran's claim of entitlement to 
service connection for the above noted disabilities.  

This claim was remanded in October 2003 and May 2004 for 
further development.  That development having been completed, 
and the case has been returned for further appellate 
consideration


FINDING OF FACT

Degenerative disc disease, degenerative joint disease, and a 
neuromuscular disability involving the lumbar spine are not 
of service origin


CONCLUSION OF LAW

Degenerative disc disease, degenerative joint disease, and a 
neuromuscular disability involving the lumbar spine were not 
incurred in or aggravated by service, nor may arthritis of 
the lumbar spine be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.303, 3.317 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  See, 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist.  The new law also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620-32 (Aug.29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)). 

The Board notes that a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Court) invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  The 
Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCAA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  With respect to 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, on December 16, 2003, the President signed H.R. 
2297, the Veterans Benefits Act of 2003 (the Act).  Section 
701 of the Act contains amendments to 38 USC §§ 5102 and 
5103.  The Act contains a provision that clarifies that VA 
may make a decision on a claim before the expiration of the 
one-year VCAA notice period.  Veterans Benefits Act of 2003, 
P.L. 108- __ , Section 701 (H.R. 2297, December 16, 2003)

The record reflects that VA has made reasonable efforts to 
notify the veteran of the information and evidence needed to 
substantiate his claim.  The veteran was provided with a copy 
of the rating decision noted above, an October 2001 statement 
of the case, supplemental statements of the case dated 
January 2004 and February 2005, a VCAA letter dated June 
2004, and Board remands dated October 2003 and May 2004.  
These documents, collectively, provide notice of the law and 
governing regulations, as well as the reasons for the 
determination made regarding his claim.  By way of these 
documents, the veteran was also specifically informed of the 
cumulative evidence already having been previously provided 
to VA or obtained by VA on his behalf.  He was also informed 
of what evidence VA would obtain.  Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

The record discloses that VA has met its duty to assist the 
veteran in obtaining any relevant evidence available to 
substantiate his claim.  All available relevant records 
identified have been obtained and associated with the claims 
folder.  The veteran received a VA examination in June 2004.

The Board notes that the June 2004 VCAA letter was mailed to 
the veteran subsequent to the appealed rating decision in 
violation of the VCAA and the veteran was not specifically 
informed to furnish copies of any evidence in his possession 
as required by 38 C.F.R. § 3.159.  The Board, however, finds 
that in the instant case the veteran has not been prejudiced 
by this defect.  

In this regard, the Board notes the veteran was provided 
notice of the division of responsibility in obtaining 
evidence pertinent to the case and ample opportunity to 
submit and/or identify such evidence.  Therefore, under the 
circumstances, the Board finds that any error in the 
implementation of the VCAA is deemed to be harmless error.  
VA has satisfied both its duty to notify and assist the 
veteran in this case and adjudication of this appeal at this 
juncture poses no risk of prejudice to the veteran.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993

Factual Background

The veteran requests service connection for degenerative disc 
disease, degenerative joint disease, and a neuromuscular 
disability involving the lumbar spine.  Essentially, the 
veteran contends that, although he was not involved in a 
specific accident which injured his back in service, the 
driving of a Jeep in service, without cushioning and with 
extremely stiff shock absorbers, caused him pain and problems 
with his back, which have persisted from service to the 
present day, and which have necessitated chiropractic 
treatments for over 55 years.  He has indicated that he never 
sought treatment for a back disorder during service.  

Review of the service medical records shows that they are 
partially damaged due to involvement in a fire in 1973 at the 
National Personnel Records Center. The United States Court of 
Appeals for Veterans Claims (Court), in O'Hare v. Derwinski, 
1 Vet. App. 365 (1991), has held that where service medical 
records are presumed destroyed, the Board's obligation to 
explain its findings and conclusions, and to consider 
carefully the benefit of the doubt rule, is heightened.  

The available service medial records are negative for 
complaints of, or treatment for, any back disorder.

Private outpatient treatment records dated 1952 to 1972 show 
treatment for multiple problems, none related to the 
veteran's back.

VA outpatient treatment records dated 1997 to 1999 are also 
completely negative for complaints of, or treatment for, any 
back disorder, with the exception of a March 1999 outpatient 
treatment report which noted that the veteran reported "no 
complaints other than muscular, after lifting fallen trees."  
At that time, the veteran was also noted to have a small 
seborrheic lesion on his back.

A December 1999 VA general medical examination noted that the 
veteran had no significant musculoskeletal abnormalities upon 
examination.

Of record are treatment notes from the veteran's 
chiropractor, dated from 1997 to 2001, showing chiropractic 
"adjustments" for problems such as headaches, neck pain, 
low back pain, and nervousness.

A statement from a private chiropractor, dated February 2001, 
is of record.  At that time, the chiropractor indicated that 
the veteran had been under chiropractic care since 1946 for 
injuries associated with his military career.  The 
chiropractor further indicated that he had been treating the 
veteran for the past 36 years on an as needed basis for 
degenerative disc disease, degenerative joint disease, and a 
neuromuscular disability involving the lumbar spine.  The 
chiropractor indicated that, in his opinion, these conditions 
originated from the trauma of the injuries the veteran 
incurred while in the military.  There is no indication that 
the chiropractor reviewed the evidence in the veteran's 
claims file.

The veteran received a VA examination in June 2004.  At that 
time, the examiner noted that the veteran claimed he injured 
in his back in the military, however, the examiner indicated 
that there was no documentation of this in the veteran's 
claims file, which he carefully reviewed.  The veteran stated 
that he has had long standing back pain which he claims began 
in the military.  He reported that he was being treated by a 
private doctor with shots in his back.  His pain was confined 
to his lower back.  He did not have any radiculopathy 
symptoms.  He reported working until 1999 when he retired.

Upon examination of the veteran's lumbar spine, he was noted 
to be able to rotate 90 degrees of forward flexion, 30 
degrees of backwards flexion, 45 degrees to the left, 45 
degrees to the right, and he could rotate 60 degrees to the 
right and the left.  The examiner found this to be normal 
range of motion of the lumbosacral spine.  The veteran's 
neurologic examination was intact.  His gait was slow but 
normal.  The veteran was diagnosed with degenerative joint 
disease of the lumbar spine, confirmed by X-ray.  He was 
noted to have a good range of motion, and mild loss of 
function due to pain.

X-rays of the veteran's spine taken in June 2004 noted 
degenerative joint disease of the lumbar spine, with 
osteopenia and a scoliosis with convexity to the left.

An addendum opinion was received from that same examiner in 
December 2004.  At that time, the examiner indicated that it 
was his impression that the veteran felt he hurt his back 
while driving a jeep in service, although he was not involved 
in a specific accident.  However, the examiner indicated 
that, in his opinion, this was not the cause of the veteran's 
back problem.  The examiner indicated that the cause of the 
veteran's back trouble was degenerative joint disease in an 
80-year-old individual.  The examiner indicated that the 
veteran actually had very little loss of function.

Analysis

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110.  Service connection for certain 
conditions, such as degenerative arthritis, may be granted if 
manifest to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  Service 
connection may be granted for any disease diagnosed after 
service when all the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d) (2004).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under The United States Court of 
Appeals for Veterans Claims' (the Court) case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2004).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

In this regard, the available service medical records reflect 
no complaint or finding relative to the back.  As previously 
indicated the veteran stated that he did not receive 
inservice treatment for a back disorder.  

The February 2001 statement from the private chiropractor 
indicates he had been treating the veteran for back problems, 
which originated from in-service trauma.  This would place 
the onset of treatment in 1965.  This is more than29 years 
following service.  Additionally the chiropractor did not 
identify the in-service traumas.  The chiropractor also 
indicated that the veteran had been under chiropractic care 
for injuries associated with his military career since 1946.  
However, said treatment records have not been furnished and 
the chiropractor does not identify the injuries for which the 
veteran required treatment.  Additionally private outpatient 
treatment records dated 1952 to 1972 show treatment for 
multiple problems, none related to the veteran's back.

Furthermore, a VA examiner opined in December 2004 that the 
veteran has degenerative joint disease of his back due to 
aging, not any incident in service.  The Board places more 
probative value on this opinion in view of the fact the 
examiner is a medical doctor who actually reviewed the claims 
file.

As such, the Board finds that the preponderance of the 
evidence is against the veteran's claim and service 
connection for a back disorder is not warranted.  As the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt doctrine does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b) (West 1991); Gilbert 
v. Derwinski, 1 Vet. App 49, 55-57 (1990).


ORDER

Entitlement to service connection for degenerative disc 
disease, degenerative joint disease, and a neuromuscular 
disability involving the lumbar spine is denied.



	                        
____________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


